Citation Nr: 1126644	
Decision Date: 07/15/11    Archive Date: 07/21/11

DOCKET NO.  07-06 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for patellar chondromalacia of the right knee.

2.  Entitlement to a higher rating for patellar chondromalacia of the left knee, initially rated as 10 percent disabling from September 17, 2004, to March 18, 2009, and as 20 percent disabling thereafter. 

3.  Entitlement to an initial rating in excess of 10 percent for laxity of the right knee.

4.  Entitlement to an initial rating in excess of 10 percent for laxity of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1969 to December 1971, from March 1972 to January 1984, and from August 1985 to August 1991.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a January 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In that decision, the RO awarded the Veteran service connection for chondromalacia patella of the right and left knees, assigning initial 10 percent disability rating for each knee, effective from September 17, 2004.  

The Board subsequently remanded the case in October 2007 for further evidentiary development and adjudication.  The Board instructed the agency of original jurisdiction (AOJ) to provide the Veteran with a VA examination and then re-adjudicate the claims.  The AOJ scheduled the Veteran for a VA examination, which was conducted in March 2009.  The Veteran was then provided a supplemental statement of the case and rating decision in July 2010, in which the AOJ granted the Veteran an increased rating of 20 percent for his service-connected patellar chondromalacia of the left knee, effective from March 18, 2009.  In the July 2010 decision, the AOJ also granted the Veteran separate 10 percent ratings for laxity of each knee.  

As the appeal of the Veteran's claim for higher initial ratings for his bilateral knee disabilities emanates from his disagreement with the initial ratings assigned following the grant of service connection, the Board has characterized the claims as for higher initial ratings, in accordance with Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

In a June 2011 brief, the Veteran, through his representative, contended that he should be awarded special monthly compensation on account of the need for regular aid and attendance of another person or housebound status.  The Veteran is service connected for multiple disabilities and has been awarded a total disability rating based on individual unemployability.  The question of whether his service-connected disabilities also combine to make him in the need of regular aid and attendance of another person or whether they combine to make him housebound is referred to the AOJ for adjudication.


FINDINGS OF FACT

1.  The Veteran's patellar chondromalacia of the right knee is manifested by subjective complaints of pain, locking, and swelling; objective findings reflect crepitus, tenderness, and disability tantamount to motion limited to no worse than 0 degrees of extension and 120 degrees of flexion.

2.  For the period prior to March 18, 2009, the Veteran's patellar chondromalacia of the left knee was manifested by subjective complaints of pain, locking, and swelling; objective findings reflected crepitus, tenderness, and disability tantamount to motion limited to no worse than 0 degrees of extension and 100 degrees of flexion.

3.  For the period since March 18, 2009, the Veteran's patellar chondromalacia of the left knee is manifested by subjective complaints of pain, locking, and swelling; objective findings reflect crepitus, tenderness, and disability tantamount to motion limited to no worse than 15 degrees of extension and 130 degrees of flexion.

4.  The Veteran experiences no more than slight instability of the right knee. 

5.  The Veteran experiences no more than slight instability of the left knee.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 percent for service-connected patellar chondromalacia of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260, 5261 (2010).

2.  The criteria for an initial disability rating in excess of 10 percent for service-connected patellar chondromalacia of the left knee have not been met for the period prior to March 18, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260, 5261 (2010).

3.  The criteria for a disability rating in excess of 20 percent for service-connected patellar chondromalacia of the left knee have not been met since March 18, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260, 5261 (2010).

4.  The criteria for an initial rating in excess of 10 percent for laxity of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2010).

5.  The criteria for an initial rating in excess of 10 percent for laxity of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was enacted in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Here, the Board finds that all notification and development action needed to arrive at a decision on the claims on appeal has been accomplished.

In this respect, through September 2004 and August 2006 notice letters, the RO notified the Veteran of the information and evidence needed to substantiate his claims.  Thereafter, the Veteran was afforded the opportunity to respond.  In addition, the Veteran was provided notice in a March 2006 letter concerning the assignment of rating criteria and effective dates.  Hence, the Board finds that the Veteran has received notice of the information and evidence needed to substantiate his claims, and has been afforded ample opportunity to submit such information and evidence.

The Board also finds that the September 2004 and August 2006 notice letters satisfy the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letters, the RO notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned September 2004 and August 2006 notice letters.

The Board also points out that there is no indication whatsoever that any additional action is needed to comply with the duty to assist in connection with the claims on appeal.  The Veteran's service treatment records have been obtained and associated with the claims file, as have records of post-service treatment the Veteran has received from the Wm. Jennings Bryan Dorn VA Medical Center (VAMC) in Columbia, South Carolina.  The Veteran was given VA examinations of his knees in May 2005, February 2007, September 2007, and March 2009; reports of those examinations are of record.  In that connection, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examinations obtained in this case are adequate, as they are predicated on consideration of all of the pertinent evidence of record, to include the statements of the Veteran, and document that the examiners conducted physical examination of the Veteran.  Collectively, they provide the information necessary to apply the pertinent rating criteria.  Accordingly, the Board finds that VA's duty to obtain a VA examination or opinion with respect to the claims for higher ratings has been met.  38 C.F.R. § 3.159(c)(4).  The Veteran has further been given the opportunity to submit evidence, and he and his representative have provided written argument in support of his claims.  He testified before the undersigned Veterans Law Judge at a hearing at the RO in October 2008.  The Veteran has not identified, and the record does not indicate, existing records pertinent to the claims that need to be obtained; to the contrary, the Veteran stated in an August 2010 submission to VA that there was no further evidence to be obtained relevant to the claims on appeal.  

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II.  Analysis

The Veteran contends that his patellar chondromalacia of the right knee is more disabling than what is reflected by the initially assigned 10 percent rating.  He further contends that his service-connected patellar chondromalacia of the left knee is more disabling than reflected by the 10 percent rating assigned prior to March 18, 2009, and the 20 percent rating assigned as of March 18, 2009.  He further contends that his service-connected laxity of the knees is more disabling than the 10 percent ratings initially assigned for each knee.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson, 12 Vet. App. at 126.  

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010).

When evaluating musculoskeletal disabilities, VA must, in addition to applying schedular criteria, consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In VA Fast Letter 06-25 (November 29, 2006), VA's Compensation & Pension Service noted that to properly evaluate any functional loss due to pain, examiners, at the very least, should undertake repetitive testing (to include at least three repetitions) of the joint's range of motion, if feasible.  It was determined that such testing should yield sufficient information on any functional loss due to an orthopedic disability.  Additionally, under VAOPGCPREC 9-2004 (September 17, 2004), separate ratings under Diagnostic Code 5260 and Diagnostic Code 5261 may be assigned for limitation of flexion and limitation of extension of a single knee joint.

The relevant medical evidence consists of VA examinations conducted in May 2005, February 2007, September 2007, and March 2009, as well as ongoing records of the Veteran's treatment at the Columbia VAMC.  In the May 2005 examination, the Veteran reported that he suffered from pain, locking, and stiffness in the knees, with occasional feelings of giving way.  The Veteran further reported that he had difficulty walking secondary to knee pain.  Physical examination found extension to 0 degrees bilaterally, with flexion limited to 120 degrees on the right and 135 degrees on the left.  Repetitive motion testing showed no further limitation of motion, although the examiner noted complaints of tenderness and crepitus.  The Veteran was found to have stable knees bilaterally without effusion or loss of muscle strength.  Radiological examination was normal bilaterally.  The examiner diagnosed the Veteran with bilateral patellar chondromalacia.

Report of the February 2007 examination reflects the Veteran's complaint of ongoing pain in his knees that occasionally caused him difficulty sleeping.  He complained of locking, swelling, and instability, all of which were worsened by prolonged standing, sitting, lifting, or bending.  The Veteran reported that he was no longer able to work but blamed his unemployment primarily on his back pain, with knee pain contributing only secondarily.  The examiner observed that the Veteran used a cane for ambulation but noted that it was primarily to assist the Veteran with his back problems.  Physical examination found no effusion, edema, or erythema.  The range of motion was found to be from 0 to 130 degrees bilaterally, with no limitation of motion on repetition, although the examiner noted some crepitus with motion and some pain on the endpoints of movement.  No lateral instability was found.  The examiner diagnosed the Veteran with mild to moderate degenerative joint disease of the patellofemoral joints bilaterally.  

Report of the September 2007 VA examination noted the Veteran's complaints of burning and throbbing pain in his knees.  The examiner also noted the Veteran's complaints of occasional locking, swelling, and instability.  He was noted to use a cane and elastic braces on his knee joints.  Physical examination found the Veteran's range of motion to be from 0 degrees to 120 degrees on the right and from 0 degrees to 100 degrees on the left, all without pain on motion.  Some crepitus was noted on both flexion and extension.  No additional limitation of motion was noted on repetition, and the examiner specifically noted that he was unable to demonstrate any instability of either knee on examination.  The examiner diagnosed the Veteran with degenerative joint disease in the knees and chondromalacia patella bilaterally.   

Report of the March 2009 VA examination noted that the Veteran complained of knee pain on a daily basis, as well as occasional swelling and locking.  The Veteran complained particularly of instability and stated that he had fallen because of his knees giving way.  The examiner noted that the Veteran stopped work due both to knee problems and to an unrelated accident.  The Veteran reported flare-ups associated with increased activity that occasionally rendered him unable to stand.  The examiner further observed that the Veteran used a cane and braces on his knees.  Physical examination revealed mild swelling and tenderness to palpation, as well as some crepitus on motion.  Physical examination found the Veteran's range of motion to be flexion to 140 degrees and extension to 0 degrees on the right, with extension to 15 degrees and flexion to 130 degrees on the left.  Physical examination further revealed slight laxity bilaterally.  The examiner diagnosed the Veteran with internal derangement and chronic strain of the knees bilaterally.

In addition to the medical evidence, the Veteran has submitted multiple statements in support of his claims.  Each of these statements reflects complaints similar to those reported at the VA examinations.  In particular, the Veteran contended in a February 2009 statement that he suffered from pain in the knees, as well as giving way that caused falls.  At his October 2008 hearing before the undersigned Veterans Law Judge, the Veteran complained of swelling and pain as well as instability, "cracking" in the knee joint upon movement, and giving way.  The Veteran also stated at the hearing that he experienced subjective feelings of instability and weakness in the knee and had to walk carefully to avoid causing further pain in the joint.  Records from his ongoing treatment at the Columbia VAMC reflect his ongoing complaints of pain in his knees and treatment he has received to treat his knee problems.

Under rating criteria pertaining to limitation of motion of the knee, a 10 percent disability rating is warranted if flexion is limited to 45 degrees, a 20 percent disability rating if flexion is limited to 30 degrees, and a 30 percent disability rating if flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Limitation of extension under Diagnostic Code 5261 is rated 10 percent disabling if extension is limited to 10 degrees, 20 percent disabling if extension is limited to 15 degrees, 30 percent disabling if extension is limited to 20 degrees, 40 percent disabling if extension is limited to 30 degrees, and 50 percent disabling if extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Here, the medical evidence reflects that the Veteran has complained of pain, stiffness, and swelling in the knees, which problems are exacerbated by prolonged walking and other activities.  The VA examination reports reflect the Veteran's reported history of pain, swelling, and stiffness, and VA examiners have noted that the Veteran had pain at the extremes of range of motion of the knees.  The Board notes, however, that the May 2005 VA examiner noted that the Veteran's range of motion was limited only to 120 degrees of flexion and 0 degrees of extension on the right, and to 135 degrees of flexion and 0 degrees of extension on the left, all without pain on motion.  At the February 2007 VA examination, the Veteran was found to have range of motion of 0 degrees to 130 degrees bilaterally, with pain at the extremes of motion.  Similarly, the September 2007 VA examiner found that the Veteran's range of motion was limited to 0 degrees of extension and 120 degrees of flexion on the right and to 0 degrees of extension and 100 degrees of flexion on the left, without pain on motion.  Finally, at the March 2009 VA examination, the Veteran was found to have range of motion from 0 to 140 degrees on the right; at that time, he was noted to have extension limited to 15 degrees on the left, with left flexion limited to 130 degrees and complaints of pain only at the ends of the ranges of motion bilaterally.

A.  Patellar Chondromalacia of the Right Knee

Upon consideration of the relevant medical evidence, the Board does not find that the clinical evidence supports an initial rating in excess of 10 percent for patellar chondromalacia of the right knee at any time during the appellate period.  Specifically, the Board finds that the clinical evidence does not suggest, even when functional loss due to pain or weakness is considered, that the Veteran's patellar chondromalacia of the right knee is so disabling as to approximate the level of impairment required for the assignment of a rating greater than the 10 percent initially assigned.  In reaching this decision, the Board observes that range-of-motion testing has shown that the Veteran's flexion and extension levels do not result in a level of disability warranting a rating higher the 10 percent assigned, even when pain on motion is taken into consideration.  As noted above, at May 2005, February 2007, September 2007, and March 2009 VA examinations, the Veteran demonstrated flexion limited to no worse than 120 degrees with full extension to 0 degrees, which does not approximate the compensable levels (flexion limited to 45 degrees or extension limited to 10 degrees) under the rating criteria.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  

The Board notes in particular that, absent a compensable level of limited motion, the highest rating available for arthritis of a major joint such as a knee under Diagnostic Code 5003 is 10 percent.  Although the medical evidence reflects that the Veteran complained of pain and crepitation on motion of his right knee, there is no evidence to suggest that he has had functional losses of his right knee tantamount to a compensable level of limited motion at any time during the claim period.  Thus, even considering the pain on motion noted by the Veteran's VA providers and complained of by the Veteran, the Board concludes that the Veteran's patellar chondromalacia of the right knee is not so disabling as to approximate the level of impairment required for assignment of a higher rating under the limitation-of-motion criteria for the entirety of the claim period.

The Board also concludes that the evidence does not support separate ratings for limitation of flexion under Diagnostic Code 5260 or for limitation of extension under Diagnostic Code 5261.  As noted above, VA examinations and VA treatment records show that the Veteran's range of motion of the right knee has been no worse than flexion limited to 120 degrees and extension limited to 0 degrees, even when pain on motion is taken into consideration.  As such, neither VA examination reports nor treatment records have revealed limitation of flexion or extension of the right knee sufficiently restricted to warrant a compensable rating under Diagnostic Code 5260 or 5261 at any time during the appellate period.  As the functional impact of the Veteran's patellar chondromalacia of the right knee has been considered by the examiners and the 10 percent rating initially assigned, no higher rating is warranted.

B.  Patellar Chondromalacia of the Left Knee

Upon consideration of the relevant medical evidence, the Board does not find that the clinical evidence supports an initial rating in excess of 10 percent for patellar chondromalacia of the left knee for the period prior to March 18, 2009.  Specifically, the Board finds that the clinical evidence does not suggest, even when functional loss due to pain is considered, that the Veteran's patellar chondromalacia of the left knee was so disabling as to approximate the level of impairment required for the assignment of a rating greater than the 10 percent assigned for the period prior to March 18, 2009.  In reaching this decision, the Board observes that range-of-motion testing showed that, for the period prior to March 18, 2009, the Veteran's flexion and extension levels did not result in a level of disability warranting a rating higher than the 10 percent initially assigned, even when pain on motion is taken into consideration.  As noted above, at May 2005, February 2007, and September 2007 VA examinations, the Veteran demonstrated flexion limited to no worse than 100 degrees with full extension, which does not approximate the compensable levels (flexion limited to 45 degrees or extension limited to 10 degrees) under the rating criteria.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  The Board notes in particular that, absent a compensable level of limited motion, the highest rating available for arthritis of a major joint such as a knee under Diagnostic Code 5003 is 10 percent.  Although the medical evidence reflects that the Veteran complained of pain, stiffness, and swelling and crepitation on motion of his left knee, there is no evidence to suggest that he had functional losses of his left knee tantamount to a compensable level of limited motion at any time prior to March 18, 2009.  Thus, even considering the pain on motion noted by the Veteran's VA providers and complained of by the Veteran, the Board concludes that the Veteran's patellar chondromalacia of the left knee was not so disabling as to approximate the level of impairment required for assignment of a higher rating under the limitation-of-motion criteria for the period prior to March 18, 2009.

The Board also concludes that the evidence does not support separate ratings for limitation of flexion under Diagnostic Code 5260 or for limitation of extension under Diagnostic Code 5261 for the period prior to March 18, 2009.  As noted above, VA examinations and VA treatment records show that the Veteran's range of motion of the left knee was no worse than flexion limited to 100 degrees and extension limited to 0 degrees, even when pain on motion is taken into consideration, for the period prior to March 18, 2009.  As such, neither VA examination reports nor treatment records revealed limitation of flexion or extension of the left knee sufficiently restricted to warrant a compensable rating under Diagnostic Code 5260 or 5261 at any time prior to March 18, 2009.  As the functional impact of the Veteran's patellar chondromalacia of the left knee was considered by the examiners and the 10 percent rating initially assigned, no higher rating is warranted under Diagnostic Code 5260 or 5261 for the period prior to March 18, 2009.

Similarly, upon consideration of the relevant medical evidence, the Board does not find that the clinical evidence supports a rating in excess of 20 percent for the Veteran's patellar chondromalacia of the left knee for the period from March 18, 2009.  Specifically, the Board finds that the clinical evidence does not suggest, even when functional loss due to pain is considered, that the Veteran's patellar chondromalacia of the left knee is so disabling as to approximate the level of impairment required for the assignment of a rating greater than the current 20 percent in effect from March 18, 2009.  In reaching this decision, the Board acknowledges that the Veteran has been noted to have pain on motion in his knee and limitation of flexion to 130 degrees and extension to 15 degrees.  38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5260, 5261; DeLuca, 8 Vet. App. at 204-7.  

As noted above, for the period from March 18, 2009, on examination the Veteran had, at worst, flexion limited to 130 degrees and extension limited to 15 degrees.  Although a limitation of flexion of 130 degrees does not warrant a compensable rating under Diagnostic Code 5260, the Board notes that the finding of extension limited to 15 degrees warrants a 20 percent disability rating under Diagnostic Code 5261, governing limitation of extension.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  Thus, the 20 percent rating currently assigned for the period from March 18, 2009, is the proper rating for the Veteran's patellar chondromalacia of the left knee, based on the limitation of extension caused by the disability.  Even considering the Veteran's documented pain, weakness, and fatigability on repetitive motion, the Board concludes that the Veteran's patellar chondromalacia of the left knee is not so disabling as to approximate the level of impairment required for assignment of a higher rating under the limitation-of-motion criteria for the period from March 18, 2009.  In short, there is no suggestion in the record that the Veteran's functional losses due to problems such as pain or flare-ups equate to limitation of motion such that a higher rating could be assigned for patellar chondromalacia of the left knee for the period from March 18, 2009.

As noted above, VA examinations and VA treatment records show that the Veteran's range of flexion of the left knee has been limited to no worse than 130 degrees.  As such, neither VA examination reports nor treatment records have revealed limitation of flexion of the left knee sufficiently restricted to warrant a compensable rating under Diagnostic Code 5260 for the period from March 18, 2009.  As the functional impact of the Veteran's left knee disabilities has been considered by the examiners and the ratings currently assigned as discussed above, no separate rating is warranted under Diagnostic Code 5260 for the period from March 18, 2009.

C.  Laxity of the Knees

In its July 2010 rating decision, the AOJ granted separate 10 percent ratings for each knee.  In doing so, the AOJ evaluated the Veteran's laxity of the knees under Diagnostic Code 5257, relating to evaluation of recurrent subluxation and lateral instability of the knee.  38 C.F.R. § 4.71a.  The Board will thus consider the Veteran's service-connected laxity of the knees under Diagnostic Code 5257.  

Under Diagnostic Code 5257, which evaluates recurrent subluxation or lateral instability, a 10 percent rating is warranted for slight impairment, a 20 percent rating is warranted for moderate impairment, and a 30 percent rating is warranted for severe impairment.  

Upon review of the relevant medical evidence, the Board finds that higher ratings are not warranted for the Veteran's service-connected laxity of the knees.  In that connection, the Board notes that Diagnostic Code 5257 specifically provides that a 10 percent rating is for application for cases where the subluxation or instability is found to be slight.  In this case, the March 2009 VA examiner specifically found that the laxity, or instability, of the Veteran's knees was slight on physical examination.  Therefore, the Board does not find that a rating higher than 10 percent is warranted on account of lateral instability or subluxation.  

In so finding, the Board acknowledges that it is established that Diagnostic Code 5257 relates to lateral instability and subluxation only and may not be used to evaluate other symptoms, such as pain or limited motion, which are contemplated by other criteria that have been used to assign a separate rating.  See VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCPREC 9-98 (Aug. 14, 1998).  General Counsel precedent opinions provide guidance on when separate ratings for knee disability may be assigned under the limitation of motion codes in addition to ratings under Diagnostic Code 5257 for subluxation or instability, suggesting that separate compensable ratings may be assigned when limitation of knee motion is compensable or when there is radiological evidence of arthritis together with a finding of painful motion.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  As the Veteran's symptoms of pain, locking, stiffness, and swelling are evaluated as part of his service-connected patellar chondromalacia, discussed above, to evaluate the same symptoms under Diagnostic Code 5257 would be pyramiding, which is prohibited by 38 C.F.R. § 4.14 (2010).  See id.  Consequently, because the 10 percent ratings awarded by the AOJ are predicated on the specific findings of slight laxity or instability in the Veteran's knees made by the VA examiner at the March 2009 examination, there is no basis for awarding a higher schedular rating for this disability at any time during the appellate period.  (Such a problem was not demonstrated objectively at earlier examinations.)

The Board has considered the Veteran's and his representative's contentions with regard to his claims for higher ratings for his service-connected knee disabilities.  While the Board does not doubt the sincerity of the Veteran's belief that his disabilities are more severely disabling than reflected in the current ratings, as a lay person without the appropriate medical training or expertise, he simply is not competent to provide a probative opinion on a medical matter, such as the severity of a current disability as evaluated in the context of the rating criteria.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

D.  Extra-Schedular Consideration

The above determinations are based on consideration of the applicable provisions of VA's rating schedule.  The Board also finds that at no time have the disabilities under consideration been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  Here, there is an absence of evidence of marked interference with employment (i.e., beyond that contemplated in the assigned evaluation), frequent periods of hospitalization, or evidence that the Veteran's service-connected knee problems-without consideration of other disabilities-have rendered impractical the application of the regular schedular standards.  His symptoms are contemplated by the criteria discussed above.  Thus, the criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Furthermore, it bears emphasis that the schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2010).  Thus, based on the record before it, the Board does not find that the medical evidence demonstrates any unusual disability with respect to the claims that is not contemplated by the rating schedule.  The very symptoms the Veteran experiences are addressed by the rating schedule.  Thun v. Peake, 22 Vet. App. 111 (2008).  In addition, the Board notes that the Veteran is in receipt of a total disability rating based on unemployability due to service-connected disability (TDIU).  As a result, the Board concludes that a remand to the RO for referral of the rating issues to the VA Central Office for consideration of extra-schedular evaluation is not warranted.

For all the foregoing reasons, the Board finds that the Veteran's service-connected patellar chondromalacia of the right knee warrants a rating of no more than the 10 percent initially assigned.  38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2010).  This is so for the entirety of the appellate period.  The Board further finds that the Veteran's service-connected patellar chondromalacia of the left knee warrants an initial rating of no more than 10 percent prior to March 18, 2009, and no more than 20 percent from March 18, 2009.  38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5260, 5261 (2010).  In addition, the Board finds that the Veteran's service-connected laxity of the knees warrants ratings of no more than the 10 percent initially assigned for each knee.  38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5257 (2010).  This is so for the entirety of the appellate period.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Entitlement to an initial rating in excess of 10 percent for patellar chondromalacia of the right knee is denied.

Entitlement to higher ratings for patellar chondromalacia of the left knee, initially evaluated as 10 percent disabling from September 17, 2004, to March 18, 2009, and as 20 percent disabling thereafter, is denied.

Entitlement to an initial rating in excess of 10 percent for laxity of the right knee is denied.

Entitlement to an initial rating in excess of 10 percent for laxity of the left knee is denied.


_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


